UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨ TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21855 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 22-3351447 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 630 Godwin Avenue, Midland Park,NJ (Address of principal executive offices) (Zip Code) (201)444-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by a checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý The number of shares outstanding, net of treasury stock, of the Issuer’s Common Stock, no par value, as of August 11, 2009 was 5,556,211. Stewardship Financial Corporation INDEX PAGE NUMBER PART I - CONSOLIDATED FINANCIAL INFORMATION ITEM 1 - CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statements of Financial Condition at June 30, 2009 and December 31, 2008 (Unaudited) 1 Consolidated Statements of Income for the Three and Six Months ended June 30, 2009 and 2008 (Unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months ended June 30, 2009 and 2008 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 (Unaudited) 4 - 5 Notes to Consolidated Financial Statements (Unaudited) 6 - 12 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 - 19 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4 - CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 6 - EXHIBITS 21 SIGNATURES 22 EXHIBIT INDEX 23 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Other interest-earning assets Cash and cash equivalents Securities available for sale Securities held to maturity; estimated fair value of $74,965,000 (2009) and $49,150,000 (2008) FHLB-NY stock, at cost Loans, net of allowance for loan losses of $6,342,000 (2009) and $5,166,000 (2008) Mortgage loans held for sale Premises and equipment, net Accrued interest receivable Bank owned life insurance Other assets Total assets $ $ Liabilities and stockholders' equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowings Subordinated debentures Securities sold under agreements to repurchase Accrued interest payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, no par value; 2,500,000 shares authorized; 10,000 shares issued and outstanding at June 30, 2009.Liquidation preference of $10,000,000. - Common stock, no par value; 10,000,000 shares authorized; 5,584,713 and 5,575,095 shares issued: 5,553,645 and 5,555,095 shares outstanding at June 30, 2009 and December 31, 2008, respectively Treasury stock, 31,068 and 20,000 shares outstanding at June 30, 2009 and December 31, 2008, respectively ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 1 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Loans $ Securities held to maturity Taxable Non-taxable Securities available for sale Taxable Non-taxable FHLB dividends Other interest-earning assets Total interest income Interest expense: Deposits Borrowed money Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Bank owned life insurance Gain on sales of mortgage loans Gain on calls and sales of securities Merchant processing - Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing Advertising FDIC insurance premium Charitable contributions Stationery and supplies Merchant processing - Other Total noninterest expenses Income before income tax expense Income tax expense Net income Dividends on preferred stock and accretion - - Net income available to common stockholders $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of common shares outstanding Weighted average number of diluted common shares outstanding Share data has been restated to reflect a 5% stock dividend paid November 17, 2008. 2 Index Stewardship Financial Corporation and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Unaudited) Six Months Ended June 30, 2009 Accumulated Other Preferred Common Stock Treasury Retained Comprehensive Stock Shares Amount Stock Earnings Income (Loss) Total Balance December 31, 2008 $
